—In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated February 4,1994, which granted the defendants’ motion for reargument of an order dated December 9, 1993, and, upon reargument, vacated the prior determination, granted the defendants’ motion for summary judgment dismissing the complaint, and denied the plaintiff’s application for leave to file a late notice of claim.
*555Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiffs application for leave to serve a late notice of claim nunc pro tunc upon the defendant New York City Health and Hospitals Corporation. Contrary to the plaintiffs contentions, his failure to serve a timely notice of claim was not due to any acts of the defendant New York City Health and Hospitals Corporation that were sufficient to allow the invocation of the doctrine of equitable estoppel (see, Hochberg v City of New York, 99 AD2d 1028, 1029, affd 63 NY2d 665; Matter of Hamptons Hosp. & Med. Ctr. v Moore, 52 NY2d 88, 93-94, n 1; Cabreaja v New York City Health & Hosps. Corp., 201 AD2d 319; Rodriguez v City of New York, 169 AD2d 532, 533; see also, Rivera v City of New York, 205 AD2d 744; Macias v City of New York, 201 AD2d 541; Manning v New York City Health & Hosps. Corp., 199 AD2d 478; Taverna v City of New York, 166 AD2d 314, 315; cf, Ceely v New York City Health & Hosps. Corp., 162 AD2d 492).
The plaintiffs remaining contentions are without merit. Thompson, J. P., Altman, Goldstein and Florio, JJ., concur.